Citation Nr: 0214025	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-16 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability secondary to a service-connected left knee 
disability.  

(The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
right knee disability secondary to a service-connected left 
knee disability will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1990. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  
 
The Board is undertaking additional development on the issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disability secondary to a service-connected left knee 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After providing the notice 
and reviewing the response thereto, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  Service connection for a low back disability secondary to 
the service connected left knee disability was denied by a 
May 1997 rating decision; the veteran was notified of this 
decision in that month but he did not perfect an appeal.

3.  The evidence submitted since the May 1997 rating decision 
consists of written argument and clinical reports that 
reflect treatment for back symptomatology but do not contain 
any competent evidence demonstrating a link between a current 
back disorder and the service-connected left knee disability.

4.  The additional evidence submitted since the May 1997 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disability secondary to 
the service connected left knee disability. 
  

CONCLUSIONS OF LAW

1.  The May 1997 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1997). 

2.  The additional evidence submitted since the May 1997 
rating decision is not new and material, and the veteran's 
claim for service connection for a low back disability 
secondary to the service connected left knee disability is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.310(a), 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  These amendments revised the definition of new 
and material evidence.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  This 
amendment, however, was made effective with respect to claims 
filed on or after August 29, 2001, and is not applicable to 
the veteran's appeal since his attempt to reopen his claim 
for service connection was filed in 1998.  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decision dated in February 
2000, statement of the case dated in May 2000, a letter 
informing the veteran of the passage of the VCAA dated in 
April  2001 and multiple supplemental statements of the case, 
most recently dated in November 2001.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the available service medical records and private 
and clinical records dated through 2001, has been obtained by 
the RO, and there is no specific reference to any other 
pertinent records that need to be obtained.   The Board notes 
that the April 2001 letter notified the veteran of the type 
of evidence necessary to substantiate the claims.  This 
letter also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
supply sufficient information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the Board 
finds that the development requirements of the VCAA have also 
been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.

With respect to new and material evidence claims, 5103A of 
the VCAA, which pertains to the duty to assist claimants, 
states that "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
The Board has conducted a complete and thorough review of the 
claims folder.  As the Board has found that new and material 
evidence has not been presented to reopen his claim for 
service connection for a low back disability secondary to the 
service connected left knee disability and that all pertinent 
evidence has been associated with the claims folder as 
regards this claim, further assistance on the part of the VA 
is not warranted.  

II.  Legal Criteria/Analysis

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001) Manio v. Derwinski, 1 Vet. 
App 145 (1991).  

The Court has also held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Under 38 C.F.R. § 3.156(a), for claims received 
prior to August 29, 2001, as is the case here, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For 
claims filed on and after August 29, 2001, new and material 
evidence is defined as set out at 66 Fed. Reg. 45620, 45630 
(August 29, 2001) to be codified at 38 C.F.R. § 3.156.)  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for a low back disability 
secondary to the service connected left knee disability 
(which is post-traumatic patellofemoral syndrome of the left 
knee, rated as 20 percent disabling) was denied by a May 1997 
rating decision to which the veteran was notified in that 
month.  A timely appeal to the Board with respect to this 
issue was not perfected by the veteran.  As such, the May 
1997 rating decision is "final."  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  This is the last final rating decision 
addressing the issue of a low back disability secondary to 
the service connected left knee disability on any basis.    

The evidence of record at the time of the May 1997 rating 
decision included the veteran's service medical records.  The 
veteran did not at that time, or any other time, contend that 
she sustained a back disability during service.  Also of 
record at the time of the May 1997 rating decision were 
private medical reports dated in February 1997 reflecting 
treatment for back pain.  Significantly, however, there was 
no competent evidence at that time linking a back disability 
to the service connected left knee disability.  In this 
regard, the veteran was observed to walk "quite well" in 
February 1997.  

Evidence submitted since the May 1997 rating decision 
includes VA and private clinical reports, some of which 
reflect treatment for back pain.  None of these reports, 
however, contain any competent medical evidence linking a 
current back disability to the service-connected left knee 
disorder.  In fact, some of this evidence reflects an injury 
or injuries to her back sustained while the veteran was 
performing her job as a firefighter/Emergency Medical 
Technician.  (See September 1997 report from Howard B. Weiss, 
D.O.).  Moreover, a November 1997 VA examination found "no 
objective reason" for the veteran's complaints of back pain 
at that time, and indicated the left knee was "fully 
functional."  A September 1998 VA examination also resulted 
in the opinion that there were no "objective signs to 
explain" the veteran's back symptomatology.  Finally, an 
October 2001 VA examination again resulted in the conclusion 
that there were no objective findings, but that the veteran's 
symptoms "could be related to the [veteran's] slight sway-
back deformity.  Also of record subsequent to the May 1997 
rating decision are contentions of the veteran essentially 
repeating her assertion that she has a back disability due to 
her service-connected left knee disability. 

Applying the pertinent legal criteria to the above, the Board 
notes initially that to the extent that any of the additional 
argument submitted by the veteran that she currently has a 
back disability due to her service-connected left knee 
disability is considered "new," such statements, 
representing lay speculation on medical issues involving the 
presence or etiology of a disability, are not probative, and 
therefore are deemed to be not "material."  See Pollard v. 
Brown, 6 Vet. App. 11 (1993); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).  In addition, as indicated above, there 
is of record no objective clinical evidence linking a current 
back disability to the service-connected left knee 
disability.  In short, therefore, the Board must find that 
none of the evidence submitted since the May 1997 rating 
decision is material because it does not bear directly and 
substantially on the claim for service connection for a back 
disability secondary to the service-connected left knee 
disability, and is not so significant that it must be 
considered in order to fairly decide the merits of this clam.

In the absence of competent evidence of a medical nexus 
between a current back disability and the service-connected 
left knee disability, none of the evidence submitted since 
the May 1997 rating decision can be considered both new and 
material.  Thus, the claim for entitlement to service 
connection for a low back disability secondary to the 
service-connected left knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit additional supporting 
evidence in this case because nothing in the record suggests 
the existence of evidence that might reopen the finally 
denied claim discussed above.  The veteran did not 
specifically identify a record which would demonstrate a 
medical nexus between a back disability and the service-
connected left knee disability.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
this decision.  
 

ORDER

New and material evidence having not been presented, the 
claim for service connection for a low back disability 
secondary to the service-connected left knee disorder is not 
reopened, and the benefits sought in connection with this 
claim are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

